UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1619


ISA P. GREENE,

                 Plaintiff – Appellant,

          v.

RANDY SCOTT, individually and in his official capacity as
Chief of the Columbia Police Department; THE CITY OF
COLUMBIA,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:13-cv-00567-JFA)


Submitted:   January 26, 2016              Decided:   February 11, 2016


Before NIEMEYER, GREGORY, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glenn Walters, R. Bentz Kirby, Orangeburg, South Carolina, for
Appellant. W. Allen Nickles, III, NICKLES LAW FIRM, LLC,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Isa P. Greene appeals the district court’s order granting

summary judgment to Randy Scott, Chief of the Columbia, South

Carolina,      Police    Department,            and     the    City      of      Columbia

(collectively, “Appellees”).                In her 42 U.S.C. § 1983 (2012)

complaint,     Greene    claimed       that      Appellees         violated     her    due

process     rights    under     the    Fourteenth           Amendment     by     publicly

announcing her termination and tarnishing her reputation, thus

depriving her of the opportunity for future gainful employment.

On   appeal,    Greene       argues    that      the       district     court    wrongly

concluded (1) that Scott’s public comments were insufficient to

create an actionable level of reputational stigma, and (2) that

a news article conveying statements by the Mayor of Columbia was

inadmissible hearsay.         We affirm.

     We review the grant or denial of summary judgment de novo,

“drawing reasonable inferences in the light most favorable to

the non-moving party.”              Butler v. Drive Auto. Indus. of Am.,

Inc.,   793 F.3d 404,    407    (4th    Cir.      2015)   (internal        quotation

marks   omitted).        Summary      judgment        is    only    appropriate       when

“there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                              Fed. R.

Civ. P. 56(a).        “Although the court must draw all justifiable

inferences in favor of the nonmoving party, the nonmoving party

must rely on more than conclusory allegations, mere speculation,

                                            2
the   building      of    one     inference         upon    another,      or    the    mere

existence of a scintilla of evidence.”                      Dash v. Mayweather, 731
F.3d 303, 311 (4th Cir. 2013).

      Under    42    U.S.C.     §   1983       (2012),      Greene     must    show   that

Appellees, “acting under color of state law,” deprived her of a

right protected by the Constitution or federal law.                               Wahi v.

Charleston Area Med. Ctr., Inc., 562 F.3d 599, 615 (4th Cir.

2009).     While Greene, as an at-will employee, has no protected

“property” interest in her employment, Appellees “cannot deprive

[her] of [her] freedom to take advantage of other employment

opportunities.”       Sciolino v. City of Newport News, 480 F.3d 642,

645 (4th Cir. 2007) (internal quotation marks omitted).                           Because

of this, “a Fourteenth Amendment liberty interest is implicated

by public announcement of reasons for” Greene’s discharge.                              Id.

at 645-46 (internal quotation marks omitted).

      To   survive       summary    judgment        on     her   claim   alleging      that

Appellees      violated         this       liberty         interest,      Greene       must

demonstrate that Scott’s charges (1) stigmatized her reputation,

(2)   “were    made      public     by    the      employer,”      (3)   were    made    in

conjunction with her firing, and (4) were false.                              Id. at 646.

With regard to the first element, the reputational stigma must

be significant, “impl[ying] the existence of serious character

defects such as dishonesty or immorality.”                         Ridpath v. Bd. of

Governors     Marshall     Univ.,        447 F.3d 292,    308   (4th    Cir.   2006)

                                               3
(internal quotation marks omitted).            In determining whether the

stigma created was sufficient to imply a liberty interest, we

have “distinguished statements that imply such serious character

defects from statements that simply allege ‘incompetence.’”                  Id.

       After     reviewing   the    record,    we    find   no    evidence     of

reputational stigma sufficient to implicate a liberty interest

under the Constitution.          Scott merely criticized the adequacy of

Greene’s work, and Greene admitted as much at her deposition.

This, as our previously cited precedent explains, fails to rise

to the level of constitutional concern under § 1983.                  Further,

because “a municipality cannot be liable in the absence of a

constitutional violation by one of its agents,” Altman v. City

of High Point, N.C., 330 F.3d 194, 207 n.10 (4th Cir. 2003)

(citing City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986)

(per curiam)), judgement in favor of the City of Columbia was

likewise proper.

       We next review for abuse of discretion the admission of

hearsay evidence.        United States v. Wood, 741 F.3d 417, 425 (4th

Cir. 2013).       “Hearsay” is any statement that the declarant does

not make at the instant trial that “a party offers in evidence

to prove the truth of the matter asserted in the statement.”

Fed.    R.     Evid.   801(c).     Hearsay    is    inadmissible    except    as

otherwise provided by federal rule or statute.                   Fed. R. Evid.

802.

                                       4
       The     district        court      properly       held   that       the    news       article

offered by Greene was inadmissible hearsay.                                The declarant, the

article’s writer, did not attest before the district court that

the statements printed in the article actually occurred; yet

Greene        attempts        to    offer       the     article       as       proof    that    the

statements were made.                   This is hearsay.            See Nooner v. Norris,

594 F.3d 592, 603 (8th Cir. 2010) (“Newspaper articles are rank

hearsay” (internal quotation marks omitted)).                               Greene’s argument

that the Mayor’s statements in the newspaper article should be

admitted as a non hearsay statement by a party-opponent under

Fed.     R.     Evid.        801(d)(2)      fails       to   distinguish           the       Mayor’s

statement, which is not hearsay, from the conveyance of that

statement       in     the    newspaper         article,     which        is    hearsay.        Id.;

Libertad       v.    Welch,        53 F.3d 428,    443    n.12       (1st    Cir.       1995).

Therefore, the district court properly declined to consider this

evidence in assessing the summary judgment motion.

       Accordingly,           we    affirm      the     district      court’s       order.        We

dispense        with       oral     argument          because       the    facts       and     legal

contentions          are     adequately      presented         in    the       materials      before

this court and argument would not aid the decisional process.



                                                                                         AFFIRMED




                                                  5